Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to the RCE filed on 10/25/2021.  Applicant amended claims 1, 11 and 17, cancelled claim 18, and added new claim 21.  Claims 1-17 and 19-21 are presented for examination and are rejected for the reasons indicated herein below.     


Response to arguments
2. 	Applicant's arguments filed on 10/25/2021 have been fully considered but they are not persuasive and also the claims submitted on 10/25/2021 are moot and rejected in view of the new ground(s) of rejection. 


Drawings
3.	The drawings (Fig. 2) were received on 10/25/2021.  These drawings are acceptable.



Claim Objections
4.	Claim 1 is objected to because of the following informalities: 

Claim 1, lines 6-11, recites “a plurality of transformers having a plurality of primary windings and a plurality of secondary windings, each transformer having a primary winding and a secondary winding, each transformer configured to be activated by switching of an associated switching network from the plurality of switching networks, each configured to alternate the input DC voltage across it primary windings, wherein the plurality of secondary windings are arranged in series to provide a first output and a second output” it should be changed to “a plurality of transformers having a plurality of primary windings and a plurality of secondary n associated primary winding of the plurality of primary windings and an associated secondary winding of the plurality of secondary windings, each transformer configured to be activated by switching of an associated switching network of the plurality of switching networks, each associated switching network of the plurality of switching networks configured to alternate the input DC voltage across the associated primary winding of the plurality of primary windings, wherein the plurality of secondary windings are arranged in series to provide a first output and a second output”. Appropriate correction is required.





Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-7, 9, 11-12 and 14-17, 19 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable Martin (U.S. Pat. No. 5,852,555) in view of Ando et al. (U.S. Pub. No. 2013/0343093), further in view of Mariethoz et al. (U.S. Pub. No. 2020/0119653).

Regarding claim 1, Martin (e.g. see Figs. 1-5) discloses “A direct current/alternating current (DC/AC) inverter system comprising: a primary DC-DC converter (e.g. see Fig. 1) that receives an input DC voltage (e.g. Fig. 1, see input DC voltage across C1, 23 and 25) and includes: a plurality of switching networks (e.g. Figs. 1-5, see SSSW1, SSSW2, SSSW3 and SSSW4), wherein each switching network includes one or more transistor switches (e.g. Figs. 1-5, see SSSW1, SSSW2, SSSW3 and SSSW4); a plurality of transformers (e.g. Figs. 1-5, see T1 and T2) having a plurality of primary windings (e.g. Figs. 1-5, see 31 and 35) and a plurality of secondary windings (e.g. Figs. 1-5, see 33 and 37), each transformer having a primary winding (e.g. Figs. 1-5, see T1, T2, 31 and 35) and a the invention further allows for zero-current switching of the AC power units over the entire operating range. In other words, the power transmission unit allows for combining the advantages of conventional power transmission (wide operating range) and the advantages of resonant power conversion (minimum switching losses and excellent efficiency). As a consequence thereof, the power transmission unit is suitable for medium to high switching frequencies as for example several 10 KHz, or even more than 100 KHz. This, in turn, allows for a higher power density of the power transmission unit as compared to prior art power transmission units. I.e. it allows for power transmission units with less weight and requiring less volume. In particular, the main transformer can be of reduced size and weight as compared to main transformers designed for a same power transmission at lower frequencies”)”. Having the plurality of switching networks being switched with zero current switching at a frequency from 40 kHz to 100 kHz as taught by Mariethoz et al. in the power converter of Martin and Ando et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of switching networks being switched with zero current switching at a frequency from 40 kHz to 100 kHz as taught by Mariethoz et al. in the power converter of Martin and Ando et al. for the purpose of enhancing the power efficiency of the power converter and minimizing switching losses.

Regarding claim 2, Martin (e.g. see Figs. 1-5) discloses “wherein the primary DC-DC converter includes 2n push-pull converters where n is an integer equal to or greater than 2 (e.g. Figs. 1-5, see SSSW1, SSSW2, SSSW3, SSSW4, T1 and T2)”.

Regarding claim 6, the combination of Martin (e.g. see Figs. 1-5), Ando et al. (e.g. Figs. 1-2) and Mariethoz et al. (e.g. Figs. 1-12) discloses “wherein the resonant LC circuit includes a capacitor in series with an inductor (Ando et al., e.g. Fig. 1, see 104a and 104b)”.

Regarding claim 7, the combination of Martin (e.g. see Figs. 1-5), Ando et al. (e.g. Figs. 1-2) and Mariethoz et al. (e.g. Figs. 1-12) discloses “wherein the resonant LC circuit (Ando et al., e.g. Fig. 1, see 104) is formed by a leakage inductance of the plurality of secondary windings (Martin, e.g. Figs. 1-5, see 33 and 37) in series with a capacitor (Ando et al., e.g. Fig. 1, see 104a and 104b)”.

Regarding claim 9, Martin (e.g. see Figs. 1-5) discloses “wherein the first rectified output is a DC output or filtered output thereof (Martin, e.g. Figs. 1-5, see 41 and its output)”.

Regarding claim 11, Martin (e.g. see Figs. 1-5) discloses “A direct current/alternating current (DC/AC) inverter system comprising: a first push-pull converter including a first switching network and a first isolation transformer, the first isolation transformer includes a first plurality of primary windings and a first plurality of secondary windings, the first switching network configured to alternate an input DC voltage across the first plurality of primary windings (e.g. Figs. 1-5, see 23, 25, C1, SSSW1, SSSW2, T1, 31 and 33); a second push-pull converter including a second switching network and a second isolation transformer, the second isolation transformer including a second plurality of primary windings and a second plurality of secondary windings, the second switching network also configured to alternate the input DC voltage across the second plurality of primary windings (e.g. Figs. 1-5, see 23, 25, C1, SSSW3, SSSW4, T2, 35 and 37), the first plurality of secondary windings and the second plurality of secondary windings being connected in series to output a first output and a second output (e.g. Figs. 1-5, see SSSW3, SSSW4, T2, 35 and 37); a rectifier that rectifies an AC voltage between the first output and the second output to form a first rectified output (e.g. Figs. 1-5, see 41 and its input and output); and a controller that controls switching of the first switching network and the second switching network (e.g. see Fig. 2)”. Martin does not appear to explicitly disclose “a resonant LC circuit connected in series with the first output and the second output, wherein the first switching network and the second switching network are switched with zero current switching at a frequency from 40 kHz to 100 kHz”. However, Ando et al. shows “a resonant LC circuit connected in series with the first output and the second output (Ando et al., e.g. Fig. 1, see 104)”. Having a resonant LC circuit connected in series with the first output and the second output of Martin as taught by Ando et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the resonant LC circuit connected in series with the first output and the second output of Martin as taught by Ando et al. for the purpose of enhancing the power efficiency of the power converter via having the resonant LC circuit. Also for the purpose of making the device more widely usable. The combination of Martin and Ando et al. does not appear to explicitly disclose “wherein the first switching network and the second switching network are switched with zero current switching at a frequency from 40 kHz to 100 kHz”. However, Mariethoz et al. shows “wherein the first switching network and the second switching network are switched with zero current switching at a frequency from 40 kHz to 100 kHz (Mariethoz et al., e.g. see Figs. 1-11, also see para. 0008 “the invention further allows for zero-current switching of the AC power units over the entire operating range. In other words, the power transmission unit allows for combining the advantages of conventional power transmission (wide operating range) and the advantages of resonant power conversion (minimum switching losses and excellent efficiency). As a consequence thereof, the power transmission unit is suitable for medium to high switching frequencies as for example several 10 KHz, or even more than 100 KHz. This, in turn, allows for a higher power density of the power transmission unit as compared to prior art power transmission units. I.e. it allows for power transmission units with less weight and requiring less volume. In particular, the main transformer can be of reduced size and weight as compared to main transformers designed for a same power transmission at lower frequencies”)”. Having the first switching network and the second switching network being switched with zero current switching at a frequency from 40 kHz to 100 kHz as taught by Mariethoz et al. in the power converter of Martin and Ando et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first switching network and the second switching network being switched with zero current switching at a frequency from 40 kHz to 100 kHz as taught by Mariethoz et al. in the power converter of Martin and Ando et al. for the purpose of enhancing the power efficiency of the power converter and minimizing switching losses.

Regarding claim 12, the combination of Martin (e.g. see Figs. 1-5), Ando et al. (e.g. Figs. 1-2) and Mariethoz et al. (e.g. Figs. 1-12) discloses “further comprising a DC/AC converter that receives the first rectified output or filtered output thereof and provides a high voltage AC output (Ando et al., e.g. Fig. 1, see 300)”. Having a DC/AC converter that receives the first rectified output of rectifier of 41 of Martin or filtered output  thereof and provides a high voltage AC output as taught by Ando et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the DC/AC converter that receives the first rectified output of rectifier of 41 of Martin or filtered output  thereof and provides a high voltage AC output as taught by Ando et al. for the purpose of enabling the converter to convert the DC output of rectifier 41 into an AC output and providing power to power systems/grid. Also for the purpose of making the device more widely usable.

Regarding claim 14, Martin (e.g. see Figs. 1-5) discloses “wherein the first isolation transformer (T1) and the second isolation transformer (T2) are each independently configured with a two-switch topology (e.g. see Fig. 1)”.
Regarding claim 15, Martin (e.g. see Figs. 1-5) discloses “wherein the first isolation transformer (T1) and the second isolation transformer (T2) are each independently configured with a split primary winding (e.g. Fig. 1, see T1, 31, T2 and 35)”.

Regarding claim 16, Martin (e.g. see Figs. 1-5) discloses “wherein the first isolation transformer (T1) includes a first switch (SSSW1) attached to a first terminal of the first isolation transformer and a second switch (SSSW2) in electrical communication with a second terminal of the first isolation transformer (T1)”.

Regarding claim 17, the combination of Martin (e.g. see Figs. 1-5), Ando et al. (e.g. Figs. 1-2) and Mariethoz et al. (e.g. Figs. 1-12) discloses “wherein the resonant LC circuit (Ando et al., e.g. Fig. 1, see 104) is connected in series with the first plurality of secondary windings and the second plurality of secondary windings (Martin, e.g. Figs. 1, see 33 and 37), the resonant LC circuit includes a capacitor in series with an inductor (Ando et al., e.g. Fig. 1, see 104a and 104b)”.

Regarding claim 19, Martin (e.g. see Figs. 1-5) discloses “wherein the resonant LC circuit (Ando et al., e.g. Fig. 1, see 104) is formed by a leakage inductance of the first plurality of secondary windings and the second plurality of secondary windings (Martin, e.g. Figs. 1-5, see 33 and 37) in series with a capacitor (Ando et al., e.g. Fig. 1, see 104a and 104b)”.

Regarding claim 21, the combination of Martin (e.g. see Figs. 1-5), Ando et al. (e.g. Figs. 1-2) and Mariethoz et al. (e.g. Figs. 1-12) discloses “wherein the DC/AC inverter system is configured to operate without a cooling fan (Ando et al., e.g. Fig. 1, see 300. The DC/AC inverter system 300 is configured to operate without a cooling fan)”.


Claims 3-5, 8, 10, 13 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable Martin (U.S. Pat. No. 5,852,555) in view of Ando et al. (U.S. Pub. No. 2013/0343093), further in view of Mariethoz et al. (U.S. Pub. No. 2020/0119653)

Regarding claim 3, the combination of Martin (e.g. see Figs. 1-5), Ando et al. (e.g. Figs. 1-2) and Mariethoz et al. (e.g. Figs. 1-12) discloses a power converter having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the primary DC-DC converter includes 2n flyback converters where n is an integer equal to or greater than 2”. However, having the DC/DC converter including a 2n flyback converters would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the DC/DC converter including a 2n flyback converters for the purpose of using a well-known alternative converter type and making the device more widely usable.

Regarding claim 4, the combination of Martin (e.g. see Figs. 1-5), Ando et al. (e.g. Figs. 1-2) and Mariethoz et al. (e.g. Figs. 1-12)  discloses a power converter having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the primary DC-DC converter includes 2n H-bridge converters where n is an integer equal to or greater than 2”. However, having the primary DC-DC converter includes 2n H-bridge converters would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the DC/DC converter including 2n H-bridge converters for the purpose of using a well-known alternative converter type and making the device more widely usable.

Regarding claim 5, the combination of Martin (e.g. see Figs. 1-5), Ando et al. (e.g. Figs. 1-2) and Mariethoz et al. (e.g. Figs. 1-12) discloses a power converter having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the AC output has an RMS voltage from about 80 to 250 volts”. However, having the AC output with an RMS voltage being about 80 to 250 volts would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the AC output with an RMS voltage being about 80 to 250 volts because this is a typical AC output voltage range. Also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 8, the combination of Martin (e.g. see Figs. 1-5), Ando et al. (e.g. Figs. 1-2) and Mariethoz et al. (e.g. Figs. 1-12) discloses a power converter having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the input DC voltage is from 11 to 16 volts”. However, having the input DC voltage being from 11 to 16 volts would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the input DC voltage being from 11 to 16 volts because this is a typical DC input voltage range. Also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 10, the combination of Martin (e.g. see Figs. 1-5), Ando et al. (e.g. Figs. 1-2) and Mariethoz et al. (e.g. Figs. 1-12) discloses a power converter having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the first rectified output has an average voltage magnitude from about 80 to 400 volts”. However, having the first rectified output with an average voltage magnitude being about 80 to 400 volts would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first rectified output with an average voltage magnitude being about 80 to 400 volts because this is a typical AC output voltage range. Also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 13, the combination of Martin (e.g. see Figs. 1-5), Ando et al. (e.g. Figs. 1-2) and Mariethoz et al. (e.g. Figs. 1-12) discloses a power converter having all the claimed subject matter as discussed in the rejection to claim 11, except for “wherein the high voltage AC output has an RMS voltage from about 80 to 250 volts ”. However, having the high voltage AC output with an RMS voltage being about 80 to 250 volts would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the high voltage AC output with an RMS voltage being about 80 to 250 volts because this is a typical AC output voltage range. Also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 20, the combination of Martin (e.g. see Figs. 1-5), Ando et al. (e.g. Figs. 1-2) and Mariethoz et al. (e.g. Figs. 1-12) discloses a power converter having all the claimed subject matter as discussed in the rejection to claim 11, except for “wherein the input DC voltage is from 11 to 16 volts and the first rectified output has an average voltage magnitude from about 80 to 400 volts”. However, having the input DC voltage being from 11 to 16 volts and the first rectified output has an average voltage magnitude from about 80 to 400 volts would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the input DC voltage being from 11 to 16 volts and the first rectified output has an average voltage magnitude from about 80 to 400 volts because this is a typical DC input voltage range, also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).




Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839